OFFICE      OFTHE   ATTORNEY    GENERALOFTEXAB
                            AUSTIN




aonorablsBert Ford,Admlnistntor
Texas Liquor ControlBoard
Austin,Texas

Dear 8irr                  Opinion Ro. O-2520
                           Rsr Can a regularly~appolnted
                           inapctor ior the Tena Liquor
                           ControlBoard oamylxq pollee
                           powem serve also an trusteeof
                           an IndepwMnt schooldietriot
                           in Wa,,.pW
         Your request for oplnlo~up,enthe above stated
questionhas been receive$end oub$%lly aonsidered by this   1
departma.                       ,.I'
         Al%iClt"l6,54otion'bOor our stat4 CQnatitutloIl,
rwda in part as foUovs*     .,
        “lW’pe+son ahallhold 0; exerelae at the
    aam time,ntam thaa one oivil offiae0r m0lu-
    taant....n     ~’




                   embraoea the ideas of tenure,
        ‘~.."104fiee*
     d;.iratUn,
              emolument and Uutlea. Ammg the
     cri‘bgrlafor detemhlng  whetheraa employmnt
     is a‘ptibllcoffloeam the follovingrths dele-
     (prtlonof a portionof the sovereign funotiona
     of the govemtmnt~ the requixmamt of an ofri-
     olal oath; that the pavers entrustedare aonfermd
     by law and not by contrsot; and the fWng of the
     dumstion or term of office. It is the duty per-
    HonorableBert Fold, AdmUxiatntor,Phge 2


        taining     to the 0??1o0 and the lmtum or that
        duty, and not the extentOS authorityrhioh mrb
        the incumbentan offioer;and one Ia none the
        leas an offlaor kwma8e bia authority la oonfinad
        to narrow lindta.             Salary 0~ a~ation           Ia not
        eaaentialto constitute an eaploynnt an                   O??iQeJ
        it   is   a WF'b   indldent      and   rornmno   part   or th4
        ~rri~~.*
             Artiole666-n, Vernon'sAnnotatedTena Penal
    Coda, read8 aa followsa
              'All Inapeotoraand repmaentativeaof the
        Board ah&l rubaa~ibeto the ooaatitutIons1      oath
        of officewhIoh ahall be filed In the o??Iooof
        the Board. The Beard or Admiadatmtor la mhpovemd
                         nuoh zmaber of lta inapeatom
        to o c mmia a io l                             &ml
        mpmaentatfvea vhIoh it deem6 newaaacy to enferoo
        the proviaioneof thIa Aot. Swh oaaaiaaioxied      in-
        apeatom and mpmaontativerrahall have all the
        powera of a peaa43o??ioerooexten8ivewith the
        boundariesof thim &ate. Such ooarisaionedIn-
        opeotoreend r*preaentatIvea     ehall make and aacute
        swh bond ae my be requizedby the Bawd."
              The Appmprlrtion Bill for the 0-t      biennium
    for the Texas Liquor ControlBoard grovides for eighty
    inapeatoraat 2,lOO.OOper mum wh and ?or el&hteen )
    inapwtoi% at 1,800.00per annum eaoh. (Speoial Lmm o
    foxa - iteguhr .%aaion- 46th Isgl.alature - pagea 138-g-40).           I
              Clearlyan "Inspectorof the Texas LiquorControl
    Board * hol& a aivil offloeof smolume&,
               Siwe youdIdnotspeai?y inyourletteruuderwh~t
    Aot the lndependontaahoeldietriotvls o-ted, we ahall
    ur\mtsthatItwo ore&G3 under the gneml authorityor
    t3J5ter13, Title 49 of the RevisedCivil Statuteaof Toma,
        . Apti     2775 thereofprovideain part 40 rolb3tfa~
                  "In Nob imlepmdent diatfletthat ah&l1




P
Bonorabls Bert Ford, AdmIRi8trator, page 3


        hereafter be organbed, the county Judge of the
        oounty in vhlch aald bdependent dietriot ie
        situated ah811 order an eleCtion for aeven tru8-
        tee@,vho shall eonatitutethe schoolboard of
        such dIatrIct, and all of vhom shall serve with-
        out OomPen8ation.' -(uRderlJooriq OUWB]
          It Ia, therefar4, apparent that a member0s th8
Board of Truateea of 121Independent school distriot, amted
under the general lawa, does not hold ~1 affioe or emolughnt
vithin the meaning or Artiole 16, section 40, or OUF state
Comtltutlon.

             We quote from 34 Tsma       JuchpWnoe,   page 349, rw-
remng      to haale     16, &IO. 40, M     rOllw8r

              "The Coaatitution applies     only to 0rria48
        0s emoluarnt. 'lhlalmRt' mean8 a pocuRiary
        pMrit,   gain or uwatrge~       h4noe the 8W   p4paon
        my hold tw 0ivii     0rri0t38 vh0r0 RO p6y, e-n-
        nation or peowiary gain rttaehos to one 0s th4a,
        provided they are not 1nooapat1b1e."
          we kww 0s no r8a80n rhg the duties 0s a mwbr 0s
the Board 0s Tru8twa 0s an inbrpendent 8ohool diatriot should
bb in 8ny DIulllor
                 eonfliatIng or inaompatibl4 vith the duties
of an Inapeator for th4 Texa8 Liquor Control Bomd.
             Article   16,   Se&ion 33, of our State Conetltttion,
t-w8 IR pm,        M   r0iiw8   1
             %O   MOOURting   OffiOOF8 Of thi8 8t4tO ah811
        neithsrdraw Ror pay a varrant upon the Tl’4&8Ury
        in favor 0s any per80n, r0c 88lwy oc oompenaation
        ae agent, officer     OF appointee,who holda at the
        8am8 tIm4 any oth4r offlao or poeition of honor,
        trust or profit, under tbi8 Stat4 or the United
        Strt48, exaept a* pr48tJribiBd
                                     in thi8 Constitution."
          A truStw of 6n indep+nd@!it8Chool di8triat i8 a
0ivii 0rricor 0s th0 state. See Thomm, 4t al va. Aburrmthy
Count LIn8 Indspend4nt sohool Mstriat, et al, 278 S.W. 213
(19d.
%Onorrbb   MPt    FOZ'd,&!@.l%%8tl'8tOr,
                                       Pa&I 4


           Them~oanbeao      doubt thatatru8tuo 0rm     lnde-
pendent aahool 6iat&& hold8 8n offloo of honor 8nd trwt
vithin the mnafq      0s Artials 16, seation 33, 0s our state
Conatltution.    I!b Opi33iO~ %O. O-1422 Of thi8 dOp8RtIMt.

           opinion Ilo.O-1422 of this deprctmtnt hold8 that
a pemon   auy legally mm    on tb,eBo8~d 0s Dfmatora 0s the
Tema college 0s Arta an6 Induatrior, and at the aame tim8
MrV4  a8 a ~10mboPOf me   board Of tFWtw8     Of an iII&tpOrdO~t
auhool diBtPfOtJ  but Ia doiag 80 he fOFfeit8   all right to
any oompenaation to uhlah he d&at hvo been ontitled aa a
dinator of tb college, by nwoa.or       Artiolo 16, section 33,
0s the TOa8      oaartitution.

          You 8n th0nr0m    rorpwt?nlly dviaed that it ia
the opinioa 0s thla tlopartmat U+   a poraoa may legally
aerva a8 an In8peotor 0s the Telad Liquor Control Blorrd, 8nd
at the 8am8 tima aam a8 a member OS th8 bowl 0s trustees
0s an iaaep4a68at aohool diatrlatl but In d&kg 60, he for-
feits all right to any oomm8atioxa to vhlah he might &we
b6en eatit    a8 an rnapeotor or the hxu   Liquor oonizol
Bo&d~t~ia80a      0s &tiole 16, se&ion 33, 0s the pIa8
              .                                         .